Fill in this information to identify your case:

Debtor 1         Toriano   Mitchell                                                                                                                Check if this is an amended plan,
                                                                                                                                              and list below the sections of the plan
Debtor 2                                                                                                                                      that have been changed
(Spouse, if filing)                                                                                                                           ________________________________

United States Bankruptcy Court for the Northern District of Ohio

Case number
                                                                                                      Official Form 113
Chapter 13 Plan                                                                                                                                                                  12/17

Part 1:          Notices

To
               This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that the option is appropriate in your
Debtor(s):
               circumstances or that it is permissible in your judicial district. Plans that do not comply with local rules and judicial rulings may not be confirmable.

               In the following notice to creditors, you must check each box that applies.

To
Creditor(s):
                 Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.
                 If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at least 7 days before the
                 date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no
                 objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                 The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan includes each of the following
                 items. If an item is checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.




 1.1           A limit on the amount of a secured claim, set out in Section 3.2, which may result in partial payment or no
                                                                                                                                           Included               Not included
               payment to the secured creditor.




 1.2
               Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in Section 3.4.                 Included               Not included




 1.3           Nonstandard provisions, set out in Part 8.                                                                                 Included                Not included




Official Form 113                                                            Chapter 13 Plan                                                          Page 1




                 20-10991-jps               Doc 3           FILED 02/21/20                   ENTERED 02/21/20 16:40:47                                Page 1 of 5
Debtor Toriano Mitchell                                                                                           Case Number



Part 2:     Plan Payments and Length of Plan

2.1    Debtor(s) will make payments to the trustee as follows :
        $530.00 per Month for 40 months
        [and $ ___ per ___ for ___ months.] Insert additional lines if needed.
        If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this
        plan.
2.2     Regular payments to the trustee will be made from future income in the following manner:
        Check all that apply.
            Debtor(s) will make payments pursuant to a payroll deduction order.

            Debtor(s) will make payments directly to the trustee.

            Other (specify method of payment): _________________ .

2.3    Income tax refunds.
        Check one
            Debtor(s) will retain any income tax refunds received during the plan term.

            Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will turn over to the trustee all
        income tax refunds received during the plan term.
            Debtor(s) will treat income tax refunds as follows: Income tax refunds shall be governed by the confirmation order.

        _______________________


2.4    Additional payments.
        Check one:
            None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

            Debtor(s) will make additional payment(s) to the trustee specified below. Describe the source, estimated amount, and date of each payment.

        ______________________


2.5     The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is        $21,200.00..



Part 3:      Treatment of Secured Claims


3.1     Maintenance of payments and cure of default, if any.
        Check One.


      None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.


3.2                                                                                                           claims Check one.
        Request for valuation of security, payment of fully secured claims, and modification of under secured claims.


      None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.


3.3     Secured claims excluded from 11 U.S.C. § 506 .
        Check One.


      None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.


3.4     Lien avoidance .
        Check One.


      None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


3.5    Surrender of Collateral .
        Check One.


      None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.




              20-10991-jps                 Doc 3           FILED 02/21/20                   ENTERED 02/21/20 16:40:47                                  Page 2 of 5
Part 4:        Treatment of Fees and Priority Claims


4.1       General
          Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without   postpetition interest.
4.2       Trustee’s fees
          Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be            5.50% of plan payments; and during the plan term, they
          are estimated to total $1,106.20.
4.3       Attorney's Fees
          The balance of the fees owed to the attorney for the debtor(s) is estimated to be     $2,412.50.
4.4       Priority claims other than attorney's fees and those treated in § 4.5.
          Check one.


        None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

        The debtor(s) estimate the total amount of other priority claims to be $0.00.


4.5       Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
          Check one.
              None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

          [o] The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a governmental unit and will be paid less
          than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision requires that payments in § 2.1 be for a term of 60 months; see 11 U.S.C. § 1322(a)
          (4).​

Name of Creditor                                               Estimated amount of Claim to be paid

                                                               $



Part 5:        Treatment of Nonpriority Unsecured Claims


 5 .1     Nonpriority unsecured claims not separately classified.
          Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If more than one option is checked, the option providing the largest payment
          will be effective. Check all that apply.
              The sum of $15,606.20.

              100.00% of the total amount of these claims, an estimated payment of         $15,606.20.

              The funds remaining after disbursements have been made to all other creditors provided for in this plan.

          If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately         $______. Regardless of the options checked
          above, payments on allowed nonpriority unsecured claims will be made in at least this amount.
5.2       Maintenance of payments and cure of any default on nonpriority unsecured claims.         Check one.


        None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3       Separately classified nonpriority unsecured claims. Check one.
        None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

        Nonpriority unsecured claims listed below are separately classified and treated as follows:

Name of Creditor              Basis for separate classification and treatment                       Amount to be paid on the claim                   Interest rate (if applicable)




Part 6:        Executory Contracts and Unexpired Leases


6.1 The executory contracts and unexpired leases listed below are assumed and treated as specified. All other executory contracts and unexpired leases are rejected.                    Check
one.
        None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

      Assumed contracts or leases. Current installment payments will be disbursed by the trustee or directly by the debtor, as specified below. Arrearage payments will be paid in
full through the trustee. Amounts stated on a proof of claim filed in accordance with the Bankruptcy Rules control over any contrary amounts listed below as to the installment
payment and arrearage.




                 20-10991-jps                Doc 3           FILED 02/21/20                   ENTERED 02/21/20 16:40:47                                  Page 3 of 5
Name of Creditor         Description of leased property or executory contract                     Current installment payment             Amount of arrearage to be paid
                                                                                                  $52.35
                                                                                                  Disbursed by:
Acceptance Now              furniture/appliance rental                                                Trustee                             $0.00

                                                                                                      Debtor(s)

                                                                                                  $549.00
                                                                                                  Disbursed by:
Chrysler Capital            2019 Jeep Wrangler                                                        Trustee                             $0.00

                                                                                                      Debtor(s)



Part 7:      Vesting of Property of the Estate


 7.1
  .1   Property of the estate will vest in the debtor(s) upon discharge or closing of the case, whichever occurs earlier, unless an alternative vesting date is selected
below. Check the applicable box to select an alternative vesting date:
           plan confirmation.

           other: ____________________________



Part 8:     Nonstandard Plan Provisions


8.1 Check “None” or List Nonstandard Plan Provisions
           None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Official Form or deviating
from it. Nonstandard provisions set out elsewhere in this plan are ineffective.


These plan provisions will be effective only if the applicable box in § 1.3 is checked.
________________________

Part 9:        Signatures


9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney


If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), if any, must sign below.




/s/ Toriano Mitchell
Signature of Debtor 1
Executed on: 02/21/2020


/s/ William Balena
                                                         Executed on: 02/21/2020
Signaure of Attorney for Debtor(s)
Signature(s) of Debtor(s)




By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify( ies)
                                                                                                                       ies) that the wording and order of the provisions in this Chapter
13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions included in Part 8.




             20-10991-jps                   Doc 3        FILED 02/21/20                   ENTERED 02/21/20 16:40:47                                Page 4 of 5
Exhibit: Total Amount of Estimated Trustee Payments


The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set out below and the actual plan terms,
the plan terms control.

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total )                                                                              $0.00
b. Modified secured claims (Part 3, Section 3.2 total )                                                                                                      $0.00
c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total )                                                                                 $0.00
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total )                                                                       $0.00
e. Fees and priority claims (Part 4 total )                                                                                                                  $3,518.70
f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount )                                                                                $15,606.20
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total )                                                                            $0.00
h. Separately classified unsecured claims (Part 5, Section 5.3 total )                                                                                       $0.00
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                                  $2,094.00
j. Nonstandard payments (Part 8, total)                                                                                                                      $0.00
                                                                                                                                                             $21,218.90
  Total of lines a through j




              20-10991-jps                    Doc 3        FILED 02/21/20                ENTERED 02/21/20 16:40:47                             Page 5 of 5
